Citation Nr: 1026581	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-06 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to November 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the local RO.  A 
transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a 
traumatic brain injury has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, headaches, and a right shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in combat during his active military 
service and was awarded the Purple Heart for his combat service.  

2.  The preponderance of the competent and probative evidence of 
record reflects that the Veteran's current tinnitus was incurred 
as a result of active military service.  


CONCLUSION OF LAW

Tinnitus was incurred as a result of active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including organic diseases of the nervous system, such 
as tinnitus, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) competent evidence of a 
nexus between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  

The Veteran has asserted that service connection is warranted for 
tinnitus because he has suffered from ringing in his ears since 
returning from the Iraq war.  In this regard, the service 
treatment records show that the Veteran was exposed to two 
explosions during combat operations which resulted in injuries to 
the right side of his body.  The Veteran has also testified that 
he incurred noise exposure during service, as his unit was 
exposed to mortar fire every day and his humvee was hit on 
numerous occasions while on patrol.  He has also reported that he 
incurred noise exposure from working next to a gun during 
service.  

The service and post-service treatment records do not show any 
complaints, treatment, or findings related to tinnitus.  However, 
the Veteran is competent to provide evidence regarding matters of 
which he has personal knowledge and, thus, his report of noise 
exposure during service is considered competent lay evidence.  
The Board notes that the Veteran was awarded the Purple Heart for 
his participation in combat operations that led to the right side 
injuries he incurred during service, which lends significant 
credibility to his report of close proximity to explosions and 
in-coming enemy fire during service.  

The Board also notes that the Veteran's report of noise exposure 
from the in-service explosions during combat is consistent with 
the findings contained in the service treatment records and the 
circumstances and conditions of his combat service in the Iraq 
war.  Therefore, the Veteran's report of in-service noise 
exposure is considered credible.  

In addition to the foregoing, the Veteran has provided competent 
lay evidence that the ringing in his ears began within a couple 
of months after returning from the war and has continued since 
that time.  While there is no medical evidence showing complaints 
or treatment for tinnitus during or after service, the Board 
notes that tinnitus is the type of disability that can be 
observed and reported by a layperson.  Therefore, the Veteran's 
report of first experiencing tinnitus shortly after service is 
considered competent evidence of a diagnosis during the first 
post-service year, which is within the time period for which 
presumptive service connection can be granted.  In addition, the 
Veteran's report of experiencing tinnitus since returning from 
the war is considered competent lay evidence of continuity of 
symptomatology following service.  Because the Veteran's report 
of tinnitus shortly after and since service is consistent with 
the circumstances and conditions of his combat service, the Board 
also considers his statements to be credible.  

The Board notes that no medical professional has attributed the 
Veteran's reported tinnitus to his military service.  However, 
given the Veteran's competent and credible evidence of tinnitus 
within the first couple of months after being separated from 
service and the evidence showing that he sought to establish 
entitlement to service connection for tinnitus one month after 
separation from service, the Board finds that a medical nexus 
opinion is not needed in this case, as the lay evidence 
establishes that tinnitus was manifested during the first, 
presumptive year following service.  In fact, the Board notes 
that, because the Veteran served in combat during service, the 
competent and credible lay evidence that shows his tinnitus 
disability was incurred as a result of his combat service is 
accepted as sufficient proof of service connection.  See 
38 C.F.R. § 3.304(d).  

Therefore, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence supports the grant 
of service connection for tinnitus.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.



Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  

Given the fully favorable decision above, the Board finds that 
any issue with regard to the timing or content of the VCAA notice 
provided to the Veteran is moot or represents harmless error. 
 Nevertheless, the record reflects that the VCAA duty to notify 
was satisfied by way of a letter sent to the Veteran in February 
2006 that fully addressed all required notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate his claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  

While the February 2006 letter did not inform the Veteran of how 
disability ratings and effective dates are assigned, the Board 
finds no prejudice to the Veteran in this regard because the RO 
will address this matter in effectuating the award.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).


ORDER

Entitlement to service connection for tinnitus is granted.  
REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, headaches, and a right shoulder 
disability.  

In support of his right shoulder claim, the Veteran has provided 
lay testimony that he was exposed to an explosion during combat 
service, which resulted in injuries to and treatment for his 
right shoulder.  At the May 2010 hearing, the Veteran testified 
that the explosion occurred five feet away from where he sitting 
and was strong enough to blow a hole in his humvee.  The Veteran 
testified that, following the explosion, he woke up in the 
hospital where he believes they took X-rays of his shoulder.  

The service treatment records show that the Veteran was, indeed, 
involved in two explosions during his combat service in Iraq, 
during which he suffered multiple fragment wounds to his right 
hand and abrasions to his right arm and face.  Despite the 
evidence showing treatment for injuries affecting the Veteran's 
right hand, arm, and face, there is no evidence of any 
complaints, treatment, or findings specifically related to the 
Veteran's right shoulder during service.  

While there is no evidence of complaints or treatment for a right 
shoulder disability following the in-service explosions, the 
Veteran is competent to provide evidence of matters he has 
personally observed and, thus, his report of injuring his right 
shoulder during service is considered competent lay evidence.  In 
addition, the evidence of the in-service explosion, which 
resulted in injuries to the Veteran's right side, tends to 
corroborate his report of suffering a right shoulder injury at 
that time.  Therefore, the Veteran's lay testimony is also 
considered credible evidence of an in-service injury to his right 
shoulder.  

While there is evidence of an in-service injury to the Veteran's 
right shoulder, it is not clear if he has a current right 
shoulder disability.  The post-service evidence shows that, in 
February 2006, the Veteran sought treatment for right shoulder 
pain, which he attributed to service.  See February 2006 VA 
outpatient treatment record.  However, there is no evidence that 
the Veteran's complaints of right shoulder pain are related to an 
underlying disability.  See Sanchez-Benitez v. Brown, 13 Vet. 
App. 282 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  

In this regard, the Board notes that the physician who examined 
the Veteran in February 2006 did not render a diagnosis related 
to the Veteran's right shoulder but he stated that the Veteran's 
pain may be related to shrapnel in his joint or a tendon injury.  
The Veteran was scheduled to return to the clinic for an X-ray 
but he did not appear for the appointment, and there is no other 
post-service evidence that shows he has a current right shoulder 
disability related to his complaints of pain.  Therefore, the 
Board finds a remand is necessary to schedule the Veteran a VA 
examination to determine if he has a current right shoulder 
disability that is related to his military service.  

With respect to his claim for headaches, the Veteran has 
testified that he has suffered from headaches since returning 
from the war.  He testified that his face would go numb, he would 
get a massive, migraine-like headache, and that he continues to 
experience these headaches.  

The service treatment records do not contain any complaints, 
treatment, or findings related to headaches, but the post-service 
medical evidence shows that, in February 2006, the Veteran 
complained of chronic headaches since returning from the war.  He 
reported that his headaches were associated with photophobia, 
nausea, and seeing spots.  The examining physician diagnosed the 
Veteran with chronic headaches and stated that the headaches may 
be related to the Veteran's PTSD and depression or that the 
headaches could be migraines or a structural injury.  The Veteran 
was scheduled a consultation in neurology and a CT scan, but he 
did not report back to the clinic for evaluation.  See February 
2006 VA outpatient treatment record.  

Because there is a question as to the etiology of the Veteran's 
headaches, including whether the Veteran's headaches are related 
to his service-connected PTSD, the Board finds that a remand is 
necessary to schedule the Veteran a VA examination to determine 
if he has a current headache disability that is related to his 
military service.  

With respect to his claim for hearing loss, the Veteran has 
asserted that he believes his current hearing loss is related to 
the noise exposure he suffered during service.  As noted, there 
is competent and probative evidence of record that shows the 
Veteran was exposed to noise trauma during service.  Indeed, the 
service treatment records show the Veteran was involved in two 
explosions during his combat service in Iraq, and the Veteran has 
testified that his unit was exposed to mortar fire every day and 
his humvee was hit on numerous occasions while on patrol.  

While the service treatment records contain audiograms that show 
the Veteran's hearing was within normal limits in July 2002, 
April 2003, and April 2005, the Board notes that the lack of 
evidence showing hearing loss during service does not preclude 
the Veteran from, otherwise, establishing that his current 
hearing disability is the result of an injury or disease incurred 
in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

In February 2006, the Veteran presented for treatment reporting 
that he may have some hearing loss in his right ear, as he worked 
next to a gun during military service.  See February 2006 VA 
outpatient treatment record.  It appears that the Veteran was 
scheduled for an audiogram to evaluate his hearing but he did not 
report back to the clinic for examination.  

The Board finds that, given the competent evidence of in-service 
noise exposure and the Veteran's report that he may have a 
hearing impairment in his right ear due to such exposure, the 
Board finds that a remand is necessary to schedule the Veteran a 
VA examination to determine if he has a current hearing 
impairment that is related to his military service.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to this claim, the 
appeal is REMANDED for the following development:

1.	Schedule the Veteran for the appropriate 
VA examinations to determine if he 
currently has: (a) hearing loss; (b) 
headaches' and/or (c) a right shoulder 
disability that is related to his military 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file must 
be made available to each examiner for 
review, and the examination reports should 
reflect that such review is accomplished.

a.	A diagnosis of any currently 
manifested hearing impairment, 
headache disability, and/or right 
shoulder disability should be made 
and each examiner should render an 
opinion as to whether it is at least 
as likely as not (i.e., a probability 
of 50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that any current disability is 
related to the Veteran's military 
service.  

b.	If the foregoing cannot be answered 
on a medical or scientific basis and 
without invoking processes relating 
to guesses or judgment based upon 
mere conjecture, the examiner should 
clearly and specifically so specify 
in the report, and explain why this 
is so.

2.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


